DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “at least one of the sealing means and the soft component of the sealing means”. It is unclear to the examiner as to what is being claimed since the soft component is a part of the “sealing means. For the purposes of this examination, the examiner is interpreting the claim to be claiming that the soft component is conical.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Foote et al. (US Pub. No. 2015/0224930).
Regarding claim 1, the Foote et al. (hereinafter Foote) reference discloses a sealing means (e.g. Figs.13-17) of a pivot joint system between a base assembly (222) and a head assembly (216) of a rear view device, comprising: 
a two-component pivot seal comprising: 
a hard component comprising (e.g. at least 222b) at least one of one or more attachment and holding means for at least one of attachment of the sealing means to the base assembly and holding at least one cable (Figs. 13-17); and 
a soft component (228).
Regarding claim 2, the Foote reference discloses at least one of: the at least one of the attachment and holding means comprises one or more clips, the at least one of the attachment and holding means is adapted to engage a base frame of the base assembly, and the at least one of the attachment and holding means is adapted to hold and guide a cable of a functional module including a camera system of the base assembly (Para. [0041], it is inherent that the turn signals, actuators and cameras will have cables and that the cables will be attached throughout the assembly).
Regarding claim 3, the Foote reference discloses at least one of the sealing means and the soft component of the sealing means comprises a conical form (Figs. 13-17), and at least one of the longitudinal axis of the conical form is adapted to fall together with a pivot axis of the pivot joint system (Figs. 13-17), the at least one of the sealing means and the soft component comprises a ring shape (Figs. 13-17), and the at least one of the attachment and holding means comprises at least two clips in a first half of at least one of the conus and ring adapted to face away from a vehicle to which the rear view device is attached (Figs. 13-17).
Regarding claim 4, the Foote reference discloses the soft component is adapted to engage the base assembly and a base cover of the base assembly (Figs. 13-17).
Regarding claim 5, the Foote reference discloses a base assembly of an exterior rear view device (Figs. 13-17), comprising a base frame (222); a base cover (216) housing the base frame at least partly (Figs. 13-17); at least one functional module (Para. [0041]); and a pivot joint base system  (Figs. 13-17) configured to cooperate with a pivot joint head system of a head assembly to be moveably attached to the base assembly, wherein the pivot joint base system comprises the sealing means of claim 1 (Figs. 13-17).
Regarding claim 6, the Foote reference discloses at least one of the functional module is releasable attached to the base frame at an end of the base frame facing towards a vehicle to which the base assembly is configured to be attached, and the hard component of the sealing means is releasable attached to the base frame at an end of the base frame facing away from a vehicle to which the base assembly is configured to be attached (Figs. 13-17).
Regarding claim 7, the Foote reference discloses the sealing means is concentrically arranged around the pivot axis of the pivot joint system by at least one of a ring and around at least one of a bayonet tower and a torsion spring of the pivot joint system (Figs. 13-17).
Regarding claim 8, the Foote reference discloses one or more clips are arranged in a first half of the ring (Para. [0041], it is inherent that the turn signals, actuators and cameras will have cables and that the cables will be attached throughout the assembly).
Regarding claim 9, the Foote reference discloses the functional module is provided as a camera system comprising a camera, a camera connector, and a cable which is adapted to be held by the at least one of one or more attachment and holding means of the sealing means (Para. [0058).
Regarding claim 12, the Foote reference discloses the soft component engages a rim of the base cover at the pivot joint system end (Figs. 13-17).
Regarding claim 13, the Foote reference discloses a rear view device (Figs. 13-17) with a head assembly moveably attached to the base assembly according to claim 5.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675